                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:                                              CHAPTER 13
                                                                CASE NO.: 19-52938
 DAPHNE JARRETT,                                                JUDGE: THOMAS J. TUCKER
 Debtor(s).
 _______________________________________/

                            ORDER DISMISSING CHAPTER 13 CASE

   This matter having come on for hearing before the Court with due notice having been provided, the
Court finds it appropriate to enter this Order based upon one of the following paragraphs so indicated:

          A motion to dismiss case brought by the Chapter 13 Trustee, pursuant to 11 U. S. C. §1307(c).
          A request for the voluntary dismissal of the case, made by debtor (s) on the record or by
          written request filed with the Court.
          An oral motion to dismiss by the Chapter 13 Trustee and not opposed by the debtors who were
          present personally or by counsel.
          Upon the denial of confirmation of the debtor(s) Chapter 13 Plan by the Court and denial of
          further time by the Court to propose another Plan, the reasons having been stated on the
          record.
          For failure to pursuant to a Hearing on the Court’s Order to Show Cause regarding same.

          For failure to comply with the terms and conditions set forth in the Order Adjourning Hearing
          entered on or about 12/9/19 for the Debtor’s failure to be 100% current on Trustee records
          on or before 2/6/2020; the Trustee representing to the Court by the presentation of this
          Order for entry that the Debtor has failed to become 100% on Trustee records. The Trustee
          further representing to this Court that the Debtor as of 2/10/2020 has a 64% payment history
          on Trustee records.


IT IS HEREBY ORDERED that the within case is dismissed and the automatic stays issued pursuant to
11 U. S. C. §§ 362 and 1301 are hereby terminated;

IT IS FURTHER ORDERED that the Clerk’s Office shall immediately provide notice of the entry of
this Order to all interested parties and the attorney for the debtor(s), if any.

IT IS FURTHER ORDERED that TAMMY L. TERRY, TRUSTEE, is discharged as Trustee and the
Trustee of her surety are released from any and all liability on account of the within proceedings;

IT IS FURTHER ORDERED that the debtor(s) attorney shall be awarded the total sum of FEE APP as
compensation. The Trustee shall pay this sum, less any amount paid previously, after payment of Clerk’s
and Trustee’s fees, to the extent funds are available.
Signed on February 12, 2020




   19-52938-tjt     Doc 30     Filed 02/12/20      Entered 02/12/20 10:13:07         Page 1 of 1
